Case 2:15-cr-20585-NGE-MKM ECF No. 58, PageID.515 Filed 04/03/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff,                                Case No. 15-cr-20585
v.                                                      Honorable Nancy G. Edmunds
SNEHAL YOGESHKUMAR SHAH,

              Defendant.
_______________________________/

ORDER DENYING MOTION FOR COMPASSIONATE RELEASE [52] AND DENYING
            MOTION FOR APPOINTMENT OF COUNSEL [54]

       Defendant Snehal Yogeshkumar Shah is currently in the custody of the Federal

Bureau of Prisons (“BOP”). The matter is before the Court on Defendant’s motion for the

appointment of counsel (ECF No. 54) and his pro se motion for release to home

confinement, filed under the authority of the compassionate release provision of 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by § 603(b)(1) of the First Step Act of 2018, Pub L. 115-

391, 132 Stat. 5194, 5239 (ECF No. 52). The Government filed a response in opposition

to Defendant’s motion. (ECF No. 55.) The Court has reviewed the record in its entirety

and finds that a hearing is not necessary. For the reasons set forth below, the Court

DENIES Defendant’s motions.

I.     Background

       On September 22, 2015, Defendant was indicted on three counts for possession,

distribution, and transportation of child pornography. He pleaded guilty to distributing and

transporting child pornography and was sentenced by this Court 168 months

imprisonment. He began serving his sentence on August 30, 2017 and at the time of his


                                             1
Case 2:15-cr-20585-NGE-MKM ECF No. 58, PageID.516 Filed 04/03/21 Page 2 of 6




motion was incarcerated at Moshannon Valley CI in Philipsburg, Pennsylvania.1 He is 50

years old and his projected release date is September 9, 2027.

        On October 29, 2020, Defendant requested compassionate release from the

warden of Moshannon Valley CI. The warden denied that request on November 2, 2020.

He now moves the Court for compassionate release. As the basis for his motion,

Defendant complains of “high cholesterol, hypertension, high-blood pressure, and high

body-mass index near 30” in combination with the increased threat of infection from

COVID-19 in the congregate confinement of a prison setting. Defendant therefore asks

the Court to allow him to serve the remainder of his sentence under home confinement.

II.    Analysis

        A.     Compassionate Release

        The “compassionate release” provision of 18 U.S.C. § 3582 allows district courts

to reduce the sentences of incarcerated persons when there are “extraordinary and

compelling” reasons to do so. United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)

(quoting 18 U.S.C. § 3582(c)(1)(A)). Historically, only the Director of the Bureau of

Prisons could bring such a motion, but this changed with the passage of the First Step

Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239. United States v. Ruffin, 978 F.3d

1000, 1003 (6th Cir. 2020). An inmate may now bring a compassionate release motion

on his own behalf once he exhausts any administrative remedies or 30 days after

requesting relief from the Bureau of Prisons. Id. at 1004 (citing United States v. Alam, 960

F.3d 831, 833-35 (6th Cir. 2020)).




1
 The Court has reason to believe Defendant was transferred to a different BOP facility while this motion
was pending. This does not change the Court’s analysis.

                                                   2
Case 2:15-cr-20585-NGE-MKM ECF No. 58, PageID.517 Filed 04/03/21 Page 3 of 6




       The Sixth Circuit has instructed district courts to engage in a three-step analysis

when    considering   a   compassionate-release     motion:    First,   consider   whether

“extraordinary and compelling reasons warrant [a sentence] reduction.” United States v.

Elias, 984 F.3d 516, 518 (6th Cir. 2021) (quoting Jones, 980 F.3d at 1101). Second,

“ensure that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” Id. Third, “consider all relevant sentencing factors listed in

18 U.S.C. § 3553(a).” Id. “If each of those requirements are met, the district court ‘may

reduce the term of imprisonment,’ but need not do so.” Id. (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

       The policy statement referenced in step two is found in U.S.S.G. § 1B1.13 and

presently only applies to motions brought by the Bureau of Prisons, not to inmate-filed

motions. Elias, 984 F.3d at 519. Thus, when considering inmate-filed motions for

compassionate release, “district courts have full discretion” to determine what reasons

are “extraordinary and compelling.” Jones, 980 F.3d at 1111.

       Here, the Government concedes Defendant has exhausted his administrative

remedies. (ECF No. 55, at 13.) Defendant submitted a request for release to the warden

and waited until that request was denied before filing the present motion. (ECF No. 57,

PageID.512.) The Government argues, however, that Defendant’s age and health

concerns do not rise to the level “extraordinary and compelling.” See 18 U.S.C.

§ 3582(c)(1)(A). Additionally, the Government maintains Defendant is a danger to the

community and that his request for early release should be denied based upon a

consideration of the 18 U.S.C. § 3553(a) factors.




                                            3
Case 2:15-cr-20585-NGE-MKM ECF No. 58, PageID.518 Filed 04/03/21 Page 4 of 6




      When analyzing motions for compassionate release brought during the COVID-19

pandemic, courts have typically found “extraordinary and compelling reasons” when the

movant shows he has one or more comorbidities that increase the risk of severe illness

or death from COVID-19, as identified by the CDC. See Elias, 984 F.3d at 521 (“Relying

on official guidelines from the CDC is a common practice in assessing compassionate-

release motions.”). Defendant states he suffers from “high cholesterol, hypertension,

high-blood pressure, and high body-mass index near 30.” (ECF No. 52 at 2.) The

Government disagrees with Defendant’s self-identified health concerns and provides his

medical records that indicate he is not obese and does not suffer from high blood

pressure/hypertension. (ECF No. 57, PageID.395, 410, 443.) But, as the Government

points out, Defendant has been diagnosed with “uncontrolled” Type 2 diabetes for which

he has refused treatment. (ECF No. 57, PageID.330, 391.) The CDC recognizes diabetes

as a condition that can make a person more likely to get severely ill from COVID-19. See

People with Certain Medical Conditions, Centers for Disease Control and Prevention

(Mar. 29, 2021), https://perma.cc/PQ8A-24YG. But, whether Defendant’s diabetes

amounts to an “extraordinary and compelling” reason for compassionate release when

he has refused medical intervention is a question the Court need not answer when, as

here, the 18 U.S.C. § 3553(a) sentencing factors strongly weigh against granting

Defendant the relief he requests.

      A court’s determination that the 18 U.S.C. § 3553(a) factors do not support relief

is an independent basis for denying compassionate release. See Ruffin, 978 F.3d at

1001. In this case, Defendant committed extremely serious crimes against children. He

collected and distributed graphic depictions of prepubescent minors, including infants and



                                            4
Case 2:15-cr-20585-NGE-MKM ECF No. 58, PageID.519 Filed 04/03/21 Page 5 of 6




toddlers, engaged in sex acts with adult men. He preyed upon young girls in online chat

rooms and enticed them to send him nude photos and videos. And he engaged in an

online relationship with a single mother whom he encouraged to sexually abuse her own

children. Given the foregoing, Defendant’s history and characteristics, the nature and

circumstances of his offense, the seriousness of his offense, and the need to protect the

public from further crimes of Defendant all weigh against granting Defendant’s motion.

See 18 U.S.C. § 3553(a); See also Jones, 980 F.3d at 1114 (“District courts should

consider all relevant § 3553(a) factors before rendering a compassionate release decision

. . . [b]ut ‘as long as the record as a whole demonstrates that the pertinent factors were

taken into account by the district court[,]’ a district judge need not ‘specifically articulate’

its analysis of every single § 3553(a) factor.”) (emphasis in the original) (quoting Gall v.

United States, 552 U.S. 38, 49-50 (2007)).

       In sum, Defendant’s health concerns in the context of the COVID-19 pandemic are

insufficient to alter the weighing of the sentencing factors in any significant way and early

release is not appropriate.

       B.     Appointment of Counsel

       The Court also declines Defendant’s request to appoint counsel to assist him in

requesting relief. The Supreme Court has held that a prisoner’s post-conviction right to

counsel extends only to his first appeal of right and no further. Pennsylvania v. Finley,

481 U.S. 551, 555 (1987). The decision to appoint counsel is within the discretion of the

court, and appointed counsel is only deemed necessary where the interests of justice or

due process are implicated. Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986).

Appointment of counsel is therefore appropriate only if, given the difficulty of the case and



                                               5
Case 2:15-cr-20585-NGE-MKM ECF No. 58, PageID.520 Filed 04/03/21 Page 6 of 6




the defendant’s ability, the defendant could not obtain justice without an attorney, he could

not obtain a lawyer on his own, and the assistance of counsel would provide him with a

reasonable chance of winning. Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich.

2002).

         Defendant has not demonstrated that appointment of counsel is necessary in this

case. His motion for compassionate release does not involve complex facts or legal

doctrines that would prevent Defendant from effectively bringing the claim on his own

behalf. The Court is familiar with the facts and circumstances of Defendant’s case and

the present motion provides all that is necessary in terms of evidence of exhaustion and

Defendant’s health. Therefore, Defendant’s motion for appointment of counsel is denied.

III.     Conclusion

         For the foregoing reasons, Defendant’s motions for compassionate release [52]

and appointment of counsel [54] are DENIED.

         SO ORDERED.


                                       s/ Nancy G. Edmunds
                                       Nancy G. Edmunds
                                       United States District Court Judge

Dated: April 3, 2021




I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 3, 2021, by electronic and/or ordinary mail.


                            s/ Lisa Bartlett
                            Case Manager



                                               6
